          Case 2:20-mj-02469-CRE Document 1 Filed 12/10/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA



 IN RE: PETTY OFFENSES                                   Magistrate No. 20-2469


                    MOTION TO DISMISS PETTY OFFENSE CITATIONS

               AND NOW comes the United States of America, by its attorneys, Scott W. Brady,

United States Attorney for the Western District of Pennsylvania, and Troy Rivetti, Assistant United

States Attorney for said District, and respectfully moves the Court to issue an Order dismissing

the citations listed in Exhibit A to this Motion. In further support of this Motion, the United States

avers as follows:

               1.      On March 13, 2020, Chief United States District Judge Mark R. Hornak

issued an Administrative Order Concerning Jury Trials and Certain Other Proceedings Relative to

COVID-19 Matters, Misc. No. 2:20-mc-394-MRH, continuing in-person court proceedings

throughout the Western District of Pennsylvania in light of the health risks posed by in-person

gatherings at the outbreak of the COVID-19 pandemic in Pennsylvania.

               2.      Chief Judge Hornak has issued additional administrative orders further

continuing certain in-person proceedings. The most recent administrative order, dated October 30,

2020, continues in-person proceedings until February 8, 2021, with some exceptions, and states

that, “Central Violations Bureau proceedings may be conducted, rescheduled or continued at the

direction of the Chief Magistrate Judge.” Misc. No. 2:20-mc-394-MRH at 11.

               3.      Consistent with Chief Judge Hornak’s orders, the United States Magistrate

Judges have cancelled at least three court dates that were scheduled to adjudicate petty offense




                                                  1
           Case 2:20-mj-02469-CRE Document 1 Filed 12/10/20 Page 2 of 3




citations1 in the District. Because of this, the Court has been unable to resolve both new citations

and citations that had been previously scheduled for appearance but remained unresolved.

                 4.       In order to adjudicate petty offense citations, the Court, as a matter of

practice and efficiency, schedules its docket on a single day when it commands all people cited for

outstanding violations to appear at the courthouse. This convenes a large group of defendants and

their witnesses and counsel, prosecutors and prosecution staff, law enforcement and prosecution

witnesses, and a judge and court staff in a single courtroom and adjacent hallway.

                 5.        Recognizing the concerns Chief Judge Hornak identified in his

Administrative Orders and in consideration of the health risks of convening a petty offense docket,

and after consulting with affected law enforcement agencies, the United States has identified a list

of older citations that it will decline to prosecute, attached as Exhibit A.

                 6.       The United States, in moving to dismiss the aforementioned citations, does

not intend to minimize the conduct underlying the citations and will continue to enforce and

prosecute violations going forward. Instead, this constitutes a decision to appropriately respond

to challenges presented by a once-in-a-generation pandemic.

                 7.       Further, the United States hereby requests that any Order by this Court

dismissing any of the listed citations contain an admonition and warning advising the defendant

that, in the event of any future infraction, the United States intends to investigate and prosecute

any such violation in accordance with the law.




1
 Title 18, United States Code, Section 19 defines “petty offense” as a Class B misdemeanor, a Class C misdemeanor,
or an infraction, for which the maximum fine is no greater than [$5,000 for individuals].”


                                                        2
            Case 2:20-mj-02469-CRE Document 1 Filed 12/10/20 Page 3 of 3




               WHEREFORE, the United States of America respectfully requests that the Court

issue an Order dismissing the petty offense citations listed in Exhibit A. A proposed Order is

attached.


                                               SCOTT W. BRADY
                                               United States Attorney


                                    By:
                                               /s/Troy Rivetti
                                               TROY RIVETTI
                                               Assistant United States Attorney
                                               PA ID No. 56816




                                              3
